Citation Nr: 9918172	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and R.B.


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 20, 1982 to 
September 17, 1982.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating action 
of the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the residuals of pneumonia.  

The Board remanded the case in September 1996 for further 
development.


REMAND

When the Board initially reviewed the veteran's appeal, it 
was noted that the medical evidence pertaining to the 
etiology of the veteran's claimed disorder was unclear.  
Specifically, it remained to be determined whether symptoms 
noted during service (i.e., shortness of breath and diagnoses 
of pneumonia and acute respiratory disease) represented an 
increase in any underlying pathology.  The Board pointed out 
that, prior to service, the veteran had been treated on 
several occasions for upper respiratory infections, 
bronchitis and seasonal rhinitis.  It was contemplated that 
the examination conducted on remand would yield sufficient 
medical evidence to adjudicate the veteran's claim; however, 
the Board finds that the medical examinations conducted 
subsequent to the remand are inadequate. 

In three separate statements, a private physician who has 
treated the veteran since 1991, noted that the veteran 
suffers bronchiectasis.  Regarding that condition, the 
physician has noted that the bronchiectasis alternatively was 
"most likely due to the repeated infections first sustained 
as a child;" would most likely prove to be idiopathic in 
nature; and was aggravated by an episode of pneumonia 
experienced by the veteran during service.  

Subsequent to the Board remand, the veteran was afforded 
several VA examinations in an attempt to obtain the medical 
evidence necessary to decide the claim and the RO repeatedly 
requested addenda to the reports noting that they did not 
adequately address the issues at hand.  The report of a 
November 1996 VA examination yielded a diagnosis of chronic 
bronchiectasis, well-controlled on medication; however, that 
report did not address specific questions posed by the Board.  
The report of a February 1998 VA examination yielded a 
diagnosis of questionable mild restrictive pulmonary disease; 
no change from previous evaluations and studies.  The addenda 
to the February 1998 examination report purportedly address 
the questions posited by the Board; however, they are still 
inadequate.  For example, the examiner indicated that it is 
not known whether the veteran had a pre-service pulmonary 
disorder.  The Board points out, again, that there is medical 
evidence of record that the veteran suffered episodes of 
bronchitis and pneumonia prior to service.  It is unclear 
whether the examiner was aware of that evidence or did not 
consider those episodes to be "a pulmonary disorder."  The 
examiner also commented that examinations and testing 
conducted to date are "essentially noncontributory in the 
sense of establishing a diagnosis of any significant 
pulmonary disease at present." (emphasis added).  The bases 
for that statement are unclear.  The degree, or significance, 
of the present lung disorder is not at issue.  The central 
question is whether any currently demonstrated lung disorder 
was incurred in or aggravated by service.  Such a question is 
precisely why the Board remanded the case initially.  As the 
Board cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

On remand, the RO should also determine whether complete 
medical records have been obtained.  A September 1991 chart 
extract noted that the veteran was being enrolled in a 
bronchiectasis study that was being performed at the Hershey 
Medical Center.  While the claims folder includes the report 
of diagnostic testing conducted at that institution, it 
remains to be determined whether there are additional records 
pertaining to the veteran's participation in that study 
available.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  As 
such, the Board finds that the case is not ready for 
appellate review and must be remanded for further 
development.  

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his claimed 
pulmonary disorder since 1993.  This 
should include a determination as to 
whether additional records are available 
from the Hershey Medical Center.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded a VA 
pulmonary examination in order to 
determine the nature and likely etiology 
of any current lung disease.  All 
indicated testing should be accomplished.  
The claims folder must be made available 
to the examiner prior to the examination.  
Based on the examination and study of the 
case, the examiner is requested to offer 
an opinion as to the medical probability 
that any currently demonstrated lung 
disease was present in service and, if 
so, whether any such disorder existed 
prior to service.  If it is determined 
that the lung disorder pre-existed 
service, the examiner should then offer 
an opinion as to the medical probability 
that the pre-existing lung disorder 
underwent an increase in severity beyond 
natural progression during service.  The 
examiner should also reconcile the 
opinions regarding likely 


etiology of the bronchiectasis offered by 
the private physician.  Complete 
rationale for all opinions expressed must 
be provided and the examiner must 
indicate whether the opinions expressed 
are based on a review of the claims 
folder. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

